EXHIBIT 99.1 Condensed Consolidated Interim Financial Statements (Expressed in U.S. dollars) BALLARD POWER SYSTEMS INC. Three and six months ended June 30, 2015 and 2014 BALLARD POWER SYSTEMS INC. Consolidated Statement of Financial Position Unaudited (Expressed in thousands of U.S. dollars) Note June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Trade and other receivables Inventories 5 Prepaid expenses and other current assets Assets held for sale 6 - Total current assets Non-current assets: Property, plant and equipment Intangible assets 6 Goodwill Other long-term assets Total assets $ $ Liabilities and Equity Current liabilities: Trade and other payables 7 $ $ Deferred revenue and other recoveries Provisions 8 Finance lease liability 9 Debt to Dantherm Power A/S non-controlling interests - Total current liabilities Non-current liabilities: Finance lease liability 9 Deferred gain on finance lease 9 Provisions 8 Debt to Dantherm Power A/S non-controlling interests - Employee future benefits Total liabilities Equity: Share capital 10 Contributed surplus 10 Accumulated deficit ) ) Foreign currency reserve Total equity attributable to equity holders Dantherm Power A/S non-controlling interests 14 ) ) Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. Approved on behalf of the Board: “Ed Kilroy”“Ian Bourne” DirectorDirector 2 BALLARD POWER SYSTEMS INC. Consolidated Statement of Loss and Other Comprehensive Income Unaudited (Expressed in thousands of U.S. dollars, except per share amounts and number of shares) Three months ended June 30, Six months ended June 30, Note Revenues: Product and service revenues $ Cost of product and service revenues Gross margin Operating expenses: Research and product development General and administrative Sales and marketing Other expense (income) 11 6 ) 8 Total operating expenses Results from operating activities ) Finance income (loss) and other 12 ) Finance expense 12 ) Net finance expense (9 ) Loss on sale of property, plant and equipment - - 1 1 Gain on sale of intellectual property 6 - - - Impairment (recovery) on investment 17 - - - ) Loss before income taxes ) Income tax expense (8 ) Net loss from continuing operations for period ) Net profit from discontinued operations for period 4 - - - Net loss for period ) Other comprehensive income (loss): Items that may be reclassified subsequently to profit or loss: Foreign currency translation differences ) 13 12 Net loss on hedge of forward contracts - - Other comprehensive income (loss), net of tax for period ) Total comprehensive loss for period $ ) $ ) $ ) $ ) Net loss attributable to: Ballard Power Systems Inc. from continuing operations $ ) $ ) $ ) $ ) Ballard Power Systems Inc. from discontinued operations - - - Dantherm Power A/S non-controlling interest ) Net loss for period $ ) $ ) $ ) $ ) Total comprehensive loss attributable to: Ballard Power Systems Inc. $ ) $ ) $ ) $ ) Dantherm Power A/S non-controlling interest ) Total comprehensive loss for period $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 3 BALLARD POWER SYSTEMS INC. Consolidated Statement of Loss and Other Comprehensive Income Unaudited (Expressed in thousands of U.S. dollars, except per share amounts and number of shares)\ Three months ended June 30, Six months ended June 30, Note Basic and diluted (loss) per share attributable to Ballard Power Systems Inc. Basic earnings (loss) per share from continuing operations $ ) $ ) $ ) $ ) Basic earnings (loss) per share from discontinued operations Basic earnings (loss) per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to consolidated financial statements. 4 BALLARD POWER SYSTEMS INC. Consolidated Statement of Changes in Equity Unaudited (Expressed in thousands of U.S. dollars except number of shares) Ballard Power Systems Inc. Equity Dantherm Power A/S Number ofshares Share capital Treasury shares Contributed surplus Accumulated deficit Foreign currency reserve Non- controlling interests Total equity Balance, December 31, 2014 $ $
